     Case 1:20-cv-22484-KMW Document 3 Entered on FLSD Docket 06/17/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District
                                                 __________  District of
                                                                      of Florida
                                                                         __________

                                                                  )
                                                                  )
                       CARLOS BRITO                               )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No.
                                                                  )
                                                                  )                          20-CV-22484
                                                                  )
              ADAM C. OLINICK, as Trustee
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ADAM C. OLINICK, as Trustee
                                       943 SW 87th Avenue
                                       Miami, FL 33174-3206




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Anthony J. Perez, Esq.
                                       c/o Garcia-Menocal & Perez, P.L.
                                       4937 SW 74th Court
                                       Miami, FL 33155
                                       305-553-3464

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT

              Jun 17, 2020                                                                      s/ Dimas Rodriguez
Date:
                                                                                       Signature of Clerk or Deputy Clerk
